Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plane from claims 6-11, the vertical plane from claims 14-15 and the central longitudinal axis that extends through the bleed valve from claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 6-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 line (c) claims “a central longitudinal axis”, there are many axis in the drawings that could be interpreted as the central longitudinal axis (i.e. Axis 160, 140, 225 246  in Figs. 18-19) and the specification does not directly identify a “central longitudinal axis” thus, is unclear in the claims in light of the specification and of the drawings where this “central longitudinal axis” is shown. For examination the central longitudinal axis will be interpreted as best understood as noted below in annotated Fig. 19. 
Claims 6-11 and 19 disclose “a plane that is parallel to the central longitudinal axis” this plane is not shown in the drawings or disclosed in the specification in a clear manner. Thus, is unclear in the claims in light of the specification and of the drawings where this “plane that is parallel to the central longitudinal axis” is shown. For examination the central longitudinal axis will be interpreted as best understood as noted below in annotated Fig. 19.                                        
    PNG
    media_image1.png
    401
    629
    media_image1.png
    Greyscale


Claims 14-15 disclose “a vertical plane that is parallel to the central longitudinal axis” this plane is not shown in the drawings or disclosed in the specification in a clear manner. Thus, is unclear in the claims in light of the specification and of the drawings where this “vertical plane that is parallel to the central longitudinal axis” is shown. For examination the central longitudinal axis will be interpreted as best understood. 
Claim 16 line (e) claims “a central longitudinal axis that extends through the bleed valve”, there is more than one axis in the drawings that could be interpreted as a longitudinal axis that extends through the bleed valve (i.e. Axis 246, 182; Fig. 18, 19 or 30) it is unclear in the claims in light of the specification and of the drawings where this “central longitudinal axis that extends through the bleed valve” is shown, as none of the axis that extend through the bleed valve also extends between the front and rear ends as required by the claim in line (c). As the “central longitudinal axis that extends through the bleed valve” 246 in Fig. 18 is transversal to the front and rear ends, axis 182 from fig. 19 is not central and axis 246 in fig. 30 seems to be extending only in the rear end. As noted in the drawing objection all claimed features must be shown or the feature(s) canceled from the claim(s).
Claims 2-15 and 17 -20 are rejected under 122(b) based on their dependency on claims 1 and 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayne Ernest Conrad (US 20110219579, Hereinafter “Conrad”)
Regarding Claim 1 Conrad discloses a hand vacuum cleaner (110, Fig. 2) comprising:
(a) an air flow path extending from a dirty air inlet(162, Fig. 2) provided at a front end (See Annotated Fig. 2) of the hand vacuum cleaner to a clean air outlet(104, Fig. 1a-b);
(b) a main body housing (Combination of 122 and 120, Fig. 2) a suction motor (197, Fig. 2);
(c) an air treatment member (120, See Fig. 2) having a front end (152, Fig. 2) and a rear end (134, See Fig. 2) with a central longitudinal axis (146, See Fig. 2) extending between the front and rear ends (See Fig. 2);
(d) a bleed valve (101, See Fig. 1) having a bleed air flow path that extends from a bleed air
inlet to a bleed air outlet (See Annotated Fig. 2); and,
(e) a handle (See Fig. 2), wherein the hand vacuum cleaner has a front end having the dirty air inlet (162, See Fig. 2), a rear end(138, Fig. 2) axially spaced from the front end (See Fig. 2) and first and second laterally opposed sides that are spaced apart in a direction transverse (Interpreted as “made at right angles to the long axis of the body” Per Merriam Webster dictionary) to the central longitudinal axis (146 and 190 See Fig. 2), and wherein the bleed air inlet and the bleed air outlet are transversely spaced apart (See Annotated Fig. 2 where the bleed valve inlet is transverse to the bleed valve outlet).

    PNG
    media_image2.png
    560
    842
    media_image2.png
    Greyscale


Regarding Claim 2 Conrad discloses the hand vacuum cleaner of claim 1 wherein the bleed valve (101, See Fig. 2) has a bleed air passage (See Passage connected to the Bleed valve inlet to the bleed valve outlet in annotated Fig. 2) extending from the bleed air inlet to the bleed air outlet and at least 75% of the bleed air passage extends generally transversely. (Air passage form a transverse connection between bleed valve inlet and bleed valve outlet, meeting this claimed limitation and is extending a 100% transversely, meeting the claim limitation of extending at least 75% transversely)
Regarding Claim 3 Conrad discloses the hand vacuum cleaner of claim 1 wherein the bleed valve (101, See Fig. 2) has a bleed air passage (See Passage connected to the Bleed valve inlet to the bleed valve outlet in annotated Fig. 2) extending from the bleed air inlet to the bleed air outlet and the bleed air passage extends generally transversely. (Air passage forms a transverse connection between bleed valve inlet and bleed valve outlet, meeting this claimed limitation of extending transversely)
Regarding Claim 4 Conrad discloses the hand vacuum cleaner of claim 1 wherein the bleed valve (101, Fig. 2) has a longest dimension (See Dotted Line below the bleed valve in annotated Fig. 2), and the longest dimension extends transversely(The longest dimension extends transversely with respect to the bleed valve inlet, See Annotated Fig. 2). 
Regarding Claim 5 Conrad discloses the hand vacuum cleaner of claim 1 wherein the bleed air inlet (See Annotated Fig. 2) is provided in the first laterally opposed side (See Annotated Fig. 2) and the bleed valve has a bleed air passage extending from the bleed air inlet to the bleed air outlet (See Passage connected to the Bleed valve inlet to the bleed valve outlet  in annotated Fig. 2)and the bleed air passage extends generally transversely (Air passage forms a transverse connection between bleed valve inlet and bleed valve outlet, meeting this claimed limitation of extending transversely)
Regarding Claim 6 Conrad discloses the hand vacuum cleaner of claim 1 wherein a plane that is parallel to the central longitudinal axis (See Annotated Fig. 2a) and that extends through the first and second laterally opposed sides also extends through the bleed valve and the pre-motor filter (See how the plane in annotated fig. 2a extends through the first and second laterally opposed sides also extends through the bleed valve (101) and the pre-motor filter (176)).
Regarding Claim 7 Conrad discloses the hand vacuum cleaner of claim 1 wherein a plane that is parallel to the central longitudinal axis (See Annotated Fig. 2a) and that extends through the first and second laterally opposed sides also extends through the bleed valve, the pre-motor filter and the handle(See how the plane in annotated fig. 2a extends through the first and second laterally opposed sides also extends through the bleed valve (101) and the pre-motor filter (176) and the handle).

    PNG
    media_image3.png
    560
    842
    media_image3.png
    Greyscale

Figure 2a
Regarding Claim 8 Conrad discloses the hand vacuum cleaner of claim 1 wherein a plane that is parallel to the central longitudinal axis (See Annotated Fig. 2a) and that extends through the first and second laterally opposed sides also extends through the bleed valve and the air treatment member (See how the plane in annotated fig. 2a extends through the first and second laterally opposed sides also extends through the bleed valve (101) and the air treatment member(120)).
Regarding Claim 9 Conrad discloses The hand vacuum cleaner of claim 8 wherein the plane also extends through the pre-motor filter (See how the plane in annotated fig. 2a extends through the first and second laterally opposed sides also extends through the bleed valve (101) and the air treatment member(120) and the pre motor filter (176)).
Regarding Claim 10 Conrad discloses The hand vacuum cleaner of claim 8 wherein the plane also extends through the handle (See how the plane in annotated fig. 2a extends through the first and second laterally opposed sides also extends through the bleed valve (101) and the air treatment member(120) and the handle)).
Regarding Claim 11 The hand vacuum cleaner of claim 9 wherein the plane also extends through the handle. (See how the plane in annotated fig. 2a extends through the first and second laterally opposed sides also extends through the bleed valve (101) and the pre-motor filter (176), the air treatment member (120) and the handle)
Regarding Claim 13 Conrad discloses the hand vacuum cleaner of claim 1 wherein the main body has a portion in which the bleed valve is positioned (A portion is interpreted as a space inside the main body, in this case a portion in which the bleed valve is positioned is the inside of the main body), a finger gap is provided between the handle and the portion of the main body (See Space between handle and surface 132 in figure 2) and the portion of the main body forms part of a forward side of the finger gap (See Annotated Fig. 2c).

    PNG
    media_image4.png
    560
    842
    media_image4.png
    Greyscale


Regarding Claim 14 Conrad discloses the hand vacuum cleaner of claim 1 wherein a first vertical plane that is parallel to the central longitudinal axis (See Annotated Fig. 2b) and that extends centrally between the first and second laterally opposed sides bisects the bleed valve (See in annotated figure 2b how the vertical plane extends centrally between (interpreted as in-between) the first and second laterally opposed sides and bisects the bleed valve 101)
Regarding Claim 15 Conrad discloses the hand vacuum cleaner of claim 1 wherein a first vertical plane that is parallel to the central longitudinal axis extends through the bleed valve(See vertical plane and Bleed Valve 101 in Annotated Fig. 2b), the bleed air flow path has a longest dimension that extends transversely in a second plane that is transverse to the first vertical plane.(The bleed air flow path goes transversely from the inlet of the bleed valve in a second plane to the vertical plane, see Annotated Fig. 2b)

    PNG
    media_image5.png
    842
    560
    media_image5.png
    Greyscale


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayne Ernest Conrad (US 20180055315, Hereinafter “Conrad2”).
Regarding Claim 16 Conrad discloses A hand vacuum cleaner (100, Fig. 1) comprising:
(a) an air flow path extending from a dirty air inlet (116, Fig. 1) provided at a front end of the hand vacuum cleaner (See Fig. 1) to a clean air outlet (120, Fig. 1a-b);
(b) a main body housing (104, Fig. 1) a suction motor (152, Fig. 6);
(c) an air treatment member (112, See Fig. 6) having a front end (Front of air inlet 124, Fig. 2) and a rear end (Line separating 112 from 104, See Fig. 9) with a central longitudinal axis (364, See Fig. 6) extending between the front and rear ends (See Fig. 6);
(d) a bleed valve (388, See Fig. 17, Para 326) having a bleed air flow path that extends from a bleed air inlet (384, Fig. 1) to a bleed air outlet (260, Fig. 17); and,
(e) a handle (108, See Fig. 1),
wherein the hand vacuum cleaner has a front end having the dirty air inlet (116, See Fig. 1), a rear end (138, Fig. 2) axially spaced from the front end and first and second laterally opposed sides (See Fig. 2), and
wherein the central longitudinal axis (364, Fig. 6) extends through the bleed valve (See Fig. 6), and a second axis that is transverse to the central longitudinal axis (See Annotated Fig. 17) extends through a longest dimension of the bleed air flow path (The longest dimension of the bleed air flow path is channel 260 see Fig. 17) and first and second laterally opposed sides(The second axis is extending through the longest dimension of the bleed valve air flow path (Channel 260) and extending through first and second laterally opposed sided as the axis is inside both lateral walls in annotated fig. 1).
Regarding Claim 17 Conrad2 discloses the hand vacuum cleaner of claim 16 wherein the central longitudinal axis bisects the bleed valve (The central Longitudinal Axis 364 bisects the bleed valve in Fig. 6). 
Regarding Claim 18 Conrad2 discloses the hand vacuum cleaner of claim 16 wherein the main body has a portion in which the bleed valve is positioned (See Annotated Fig. 6), a finger gap (379, Fig. 6) is provided between the handle and the portion of the main body (See Fig. 6) and the portion of the main body forms part of a forward side of the finger gap (See Annotated Fig. 6).

    PNG
    media_image6.png
    421
    562
    media_image6.png
    Greyscale

Regarding Claim 19 Conrad2 discloses the hand vacuum cleaner of claim 16 wherein a first plane that is parallel to the central longitudinal axis (See Annotated Fig. 6a) and that extends through first and second laterally opposed sides also extends through the bleed valve, the pre-motor filter (228, Fig. 6) and the handle (See Annotated Fig. 6a). 
   
    PNG
    media_image7.png
    423
    597
    media_image7.png
    Greyscale

Figure 6a
Regarding Claim 20 Conrad2 discloses the hand vacuum cleaner of claim 19 wherein the handle is a pistol grip handle (See handle on Fig. 19) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wayne Ernest Conrad (US 20110219579, Hereinafter “Conrad”).
Regarding Claim 12 Conrad discloses the hand vacuum cleaner of claim 1 further comprising a finger gap provided between the handle and the main body (See Space between handle and surface 132 in figure 2) and the bleed valve is positioned in the main body (See Fig. 2). Conrad is silent to the bleed valve positioned between the finger gap and a pre-motor filter. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the location of the bleed valve or the handle and have a configuration where the bleed valve is positioned between the finger gap and the pre-motor filter, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144VI (C). In this case the handle, the finger gap and the bleed valve (with its conduits) could be rearranged without modifying the operation of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wayne Ernest Conrad (US 20120222249 A1) – Relates to a hand vacuum cleaner with a main body, an air treatment member, a suction motor, a bleed valve and a handle where the bleed valve is in the same axis as the suction motor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723